PLACEMENT AGENT AGREEMENT

As of June 10, 2005

Brookshire Securities Corporation
4 West Las Olas Blvd., 8th Floor
Ft. Lauderdale, Florida 33301

Re:    Placement Agent Agreement

Gentlemen:

This letter is in confirmation of our agreement with you pertaining to the
private placement, coordinated by Brookshire Securities Corporation (the
‘‘Placement Agent,’’ ‘‘Brookshire’’ or ‘‘you’’) as placement agent on a ‘‘best
efforts – $2,500,000 minimum/$5,000,000 maximum’’ basis, of Units (the
‘‘Units’’), each Unit consisting of (i) 10,000 shares of the common stock (the
‘‘Common Stock’’) of a Securities and Exchange Commission (‘‘SEC’’) reporting
and registered publicly-traded company that will be quoted on the OTC Bulletin
Board (‘‘Pubco’’), and (ii) a detachable, transferable three-year warrant (the
‘‘Warrant’’) to purchase up to 10,000 shares of Common Stock (the ‘‘Warrant
Shares’’) at a purchase price equal to $2.50 per share (the ‘‘Offering’’). The
Offering will close concurrently with the closing of a reverse merger
transaction (the ‘‘Reverse Merger’’) involving a wholly-owned subsidiary of
Pubco, and MDwerks Global Holdings, Inc. (‘‘MDwerks’’). The terms, conditions,
rights, preferences and privileges of the securities comprising the Units will
be more fully described in the Memorandum (as defined in Section 1(a) below).
The following terms and conditions shall, if accepted by you, constitute a
legally binding agreement between us. Either party may terminate this agreement
at any time in the event of a material breach of this Agreement by the other in
which event the terminating party shall have no further liability hereunder.
Terms not otherwise defined herein shall have the meanings ascribed thereto in
the Memorandum.

SECTION 1.    Description of Securities

(a) The shares of Common Stock and Warrants to be offered and sold in the
Offering on a ‘‘best efforts – minimum/maximum’’ basis shall conform in all
material respects to the description thereof contained in a Confidential Private
Placement Memorandum to be prepared by MDwerks (as the same may be amended or
supplemented from time to time, and including all exhibits and appendices
attached thereto, the ‘‘Memorandum’’), which will contain (i) a description of
MDwerks and its business, assets, prospects and management; (ii) the terms and
conditions of the Offering; (iii) a description of the securities comprising the
Units; and (iv) certain financial information. If necessary, Pubco and MDwerks
will update or supplement the Memorandum prior to completion of the Offering.
Without MDwerks’s prior written consent, you will not distribute any offering
materials to prospective investors other than the Memorandum. You shall be
entitled to rely on the accuracy and completeness of all information provided by
MDwerks and Pubco, including information incorporated by reference in the
Memorandum. Additionally, representatives of MDwerks and Pubco shall be
available to answer questions of, and to provide additional information to, any
potential investors. You will not make any use of the Memorandum other than for
purposes of implementing this Agreement, nor will you or any of your agents or
employees use the same or do any other act or thing in the course of the
offering or sale hereunder which would constitute a violation of the Securities
Act of 1933, as amended (‘‘Securities Act’’), the Securities Exchange Act of
1934, as amended (‘‘Exchange Act’’), any state ‘‘blue sky’’ laws or regulations
and any other securities laws applicable to the Offering.

(b) The Offering will be conducted to raise from investors a minimum of
$2,500,000 from the sale of 100 Units and a maximum of $5,000,000 from the sale
of 200 Units, at the purchase price per Unit of $25,000. After giving effect to
the completion of the Reverse Merger, and assuming the successful completion of
the Offering, approximately 11,952,000 shares of Common Stock will be
outstanding (excluding shares issued to Placement Agent as equity compensation
hereunder) if the minimum amount of Units is sold, and approximately 13,102,000
shares of Common Stock will be outstanding (excluding shares issued to Placement
Agent as equity compensation hereunder) if the maximum amount of Units is sold.
Upon the mutual agreement of MDwerks and the Placement

1


--------------------------------------------------------------------------------


Agent, MDwerks may sell additional Units at the same price per Unit, provided
that the aggregate number of additional Units sold shall not exceed than 30
Units.

SECTION 2.    Representations and Warranties

(a) Each of MDwerks and Pubco represents and warrants to the Placement Agent,
but only with respect to the matters which specifically pertain to itself, as
follows:

(i) MDwerks has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement,
the consummation by MDwerks of the transactions herein contemplated and the
compliance by MDwerks with the terms of this Agreement have been duly authorized
by all necessary corporate action on the part of MDwerks, and when duly executed
and delivered by MDwerks this Agreement will constitute a valid and binding
obligation of MDwerks, enforceable in accordance with its terms.

(ii) Pubco has the corporate power and authority to execute and deliver this
Agreement and the Subscription Agreement and to perform its obligations
hereunder and thereunder and to issue the Units, the Common Stock, the Warrants,
the Warrant Shares, the Placement Agent Shares (as such term is defined in the
Memorandum), the Placement Agent Warrants (as such term is defined in the
Memorandum), and the shares of Common Stock underlying the Placement Agent
Warrants (the ‘‘Placement Agent Warrant Shares’’). When executed and delivered
by Pubco, this Agreement and the Subscription Agreement will have been duly
authorized by Pubco and, will constitute its valid and binding obligation and be
enforceable against Pubco in accordance with its terms.

(iii) The execution, delivery and performance of this Agreement and the
Subscription Agreement, and the issuance of the Common Stock, the Warrants, the
Warrant Shares, the Placement Agent Shares, the Placement Agent Warrants and the
Placement Agent Warrant Shares by Pubco, and does not and will not at the
closing of the Offering (the ‘‘Closing Time’’) conflict with Pubco’s Certificate
of Incorporation, as amended, or By-laws, or result in a breach of any terms or
provisions of, or constitute a default under, any material contract, agreement
or instrument to which Pubco is a party or by which Pubco is bound.

(iv) The execution, delivery and performance of this Agreement does not, and at
the Closing Time will not, conflict with MDwerks’ Certificate of Incorporation,
as amended, or By-laws, or result in a breach of any terms or provisions of, or
constitute a default under, any material contract, agreement or instrument to
which MDwerks is a party or by which MDwerks is bound.

(v) From the date of commencement of sales until completion of the Offering of
the Units by the Placement Agent, the Memorandum will contain all statements
required to be stated therein in accordance with the Securities Act, will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that no representation or warranty is made as to
the requirement to disclose the identity of Pubco in the Memorandum.

(vi) MDwerks has prepared the Memorandum, which may be supplemented or amended
from time to time and which contains information materially accurate as of the
date specified therein, of the kind specified by applicable statutes and
regulations, including, without limitation:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  The terms of the Offering;

[spacer.gif] [spacer.gif] [spacer.gif] (B)  a description of the Units, the
Common Stock, the Warrants, the Warrant Shares, the Placement Agent Shares, the
Placement Agent Warrants and the Placement Agent Warrant Shares;

[spacer.gif] [spacer.gif] [spacer.gif] (C)  a description of the Reverse Merger;

[spacer.gif] [spacer.gif] [spacer.gif] (D)  a description of the business
conducted by MDwerks;

2


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (E)  the financial condition of MDwerks;

[spacer.gif] [spacer.gif] [spacer.gif] (F)  past material activities of MDwerks;

[spacer.gif] [spacer.gif] [spacer.gif] (G)  commissions and compensation to be
paid to the Placement Agent in connection with the Offering;

[spacer.gif] [spacer.gif] [spacer.gif] (H)  disclosure of material contracts,
agreements or other business arrangements, which affect or are related to the
business conducted by MDwerks and to be conducted by MDwerks;

[spacer.gif] [spacer.gif] [spacer.gif] (I)  information regarding MDwerks, its
management, material obligations, liabilities, any pending or threatened
lawsuits or proceedings, and recent material adverse changes in its financial
condition;

[spacer.gif] [spacer.gif] [spacer.gif] (J)  any appropriate legends and such
other information or material as the Placement Agent may reasonably request to
be included therein;

[spacer.gif] [spacer.gif] [spacer.gif] (K)  information regarding any and all of
MDwerks’ ‘‘employee benefit plans’’ (within the meaning of Section 3(3) of the
Employment Retirement Security Act of 1974, as amended, and any other employee
benefit or fringe benefit plans, arrangements, practices, contracts, policies or
programs, including, without limitation, employee stock option plans; and

[spacer.gif] [spacer.gif] [spacer.gif] (L)  information regarding certain
relationships and related transactions as would be required under Item 404 of
Regulation S-B under the Securities Exchange Act of 1934, as amended.

(vii) Each of MDwerks and Pubco is, and at the Closing Time will be, a
corporation duly organized, validly existing and in good standing under the laws
of its respective jurisdiction of incorporation. Each of MDwerks and Pubco has,
and at the Closing Time will have, the power and authority to conduct all of the
activities conducted by it, to own or lease all of the assets owned or leased by
it and to conduct its business as described in the Memorandum. Each of MDwerks
and Pubco is, and at the Closing Time will be, duly licensed or qualified to do
business and in good standing as a foreign corporation in all jurisdictions in
which the nature of the activities conducted by it or the character of the
assets owned or leased by it makes such license or qualification necessary,
except where the failure to be so qualified would not have a material adverse
effect on MDwerks or Pubco, as the case may be. Complete and correct copies of
the charter and the bylaws of each of MDwerks and Pubco (including all
amendments thereto) have been delivered to you, and no changes therein will be
made subsequent to the date hereof and prior to the Closing Time, except as
contemplated by the Memorandum and advised to you.

(viii) MDwerks had, at the date or dates indicated in the Memorandum, duly
authorized and outstanding capitalization as set forth in the Memorandum under
the caption ‘‘Capitalization.’’ Immediately prior to the Closing Time, Pubco
will have duly authorized and outstanding capitalization as set forth in the
Memorandum under the caption ‘‘Capitalization’’ on a pro forma basis after
giving effect to the Reverse Merger.

(ix) Subsequent to the date hereof and prior to the Closing Time, except as
disclosed in the Memorandum, MDwerks will not acquire any of its equity
securities and will not issue any of its securities other than pursuant to
currently outstanding stock options, warrants and convertible securities. Except
as set forth herein or referred to in the Memorandum, neither MDwerks nor Pubco
has outstanding, and at the Closing Time will not have outstanding, any stock
options to purchase, or any rights or warrants to subscribe for, or any
securities or obligations convertible into or any contracts or commitments to
issue or sell, shares of the Common Stock or any such warrants, convertible
securities or obligations, except as those described therein.

(x) The financial statements (including the schedules and notes thereto) of
MDwerks included in the Memorandum present fairly the financial position of
MDwerks as of the dates thereof, and the results of operations and changes in
financial position of MDwerks for the

3


--------------------------------------------------------------------------------


periods indicated therein are in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved.

(xi) Except to the extent reflected or reserved against in the financial
statements of MDwerks included in the Memorandum, or as otherwise described in
the Memorandum, MDwerks has had no material liabilities, debts, obligations or
claims asserted against it, whether accrued, absolute, contingent or otherwise,
and whether due or to become due, including, without limitation, liabilities on
account of taxes, other governmental charges or lawsuits brought subsequent to
such date. Except to the extent reflected or reserved against in the most
recently filed financial statements of Pubco in its Annual Report on Form
10-KSB, or as otherwise described in the Memorandum, Pubco has no material
liabilities, debts, obligations or claims asserted against it, whether accrued,
absolute, contingent or otherwise, and whether due or to become due, including,
without limitation, liabilities on account of taxes, other governmental charges
or lawsuits brought subsequent to such date.

(xii) Subsequent to the respective dates as of which information is set forth in
the Memorandum and prior to the Closing Time, except as set forth in the
Memorandum, (i) MDwerks has not incurred and will not have incurred any material
liabilities or obligations, direct or contingent, and has not entered into any
material transactions other than as contemplated in the Memorandum, and will not
enter into any material transaction without disclosing such material transaction
to the Placement Agent, (ii) MDwerks has not and will not have paid or declared
any cash dividends or other distribution on its capital stock, and (iii) there
has not been and will not be any material adverse change in the business,
properties, financial condition, results of operations or prospects of MDwerks,
or in the book value of the assets of MDwerks, arising from any reason
whatsoever.

(xiii) Except as set forth in the Memorandum, neither MDwerks nor Pubco has, and
at the Closing Time neither MDwerks nor Pubco will have, any material contingent
obligations.

(xiv) Neither MDwerks nor Pubco has any subsidiaries, except as disclosed in the
Memorandum, nor does either have any equity interest in any partnership, joint
venture, association or other entity, except as disclosed in the Memorandum.

(xv) Except as set forth in the Memorandum, there are no material actions, suits
or proceedings pending, or to the knowledge of MDwerks threatened, against or
affecting MDwerks or Pubco or their respective businesses, financial condition,
results of operations or material properties before or by any federal or state
court, commission, regulatory body, administrative agency or other governmental
body, domestic or foreign, wherein an unfavorable ruling, decision or finding
would materially and adversely affect (i) MDwerks or its businesses, financial
condition, results of operations or material properties taken as a whole, or
(ii) the ability of MDwerks or Pubco to consummate the transactions contemplated
by this Agreement.

(xvi) Neither MDwerks nor Pubco is in violation of its charter or bylaws.
Neither the execution and delivery of this Agreement, nor the issuance and sale
of the Units sold in the Offering, nor the consummation of any of the
transactions contemplated herein or in the Memorandum, nor the compliance by
MDwerks or Pubco with the terms and provisions hereof has conflicted with or
will conflict with or has resulted in or will result in a breach of, any of the
terms and provisions of, or has constituted or will constitute a default under,
or has resulted in or will result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of MDwerks or Pubco pursuant
to the terms of any indenture, mortgage, deed of trust, note, loan or credit
agreement or any other agreement or instrument to which MDwerks or Pubco is a
party or by which MDwerks or Pubco may be bound or to which any of the property
or assets of MDwerks or Pubco is subject; nor will such action result in any
violation of the provisions of the charter or the bylaws of MDwerks or Pubco or
any statute, order, rule or regulation applicable to MDwerks or Pubco or of any
federal, state or other judicial, administrative or regulatory authority or
other government body having jurisdiction over MDwerks or Pubco.

4


--------------------------------------------------------------------------------


(xvii) The shares of Common Stock, the Warrants, the Warrant Shares, the
Placement Agent Shares, the Placement Agent Warrants and the Placement Agent
Warrant Shares referred to in the Memorandum will, upon issuance, assuming the
payment of the applicable purchase or exercise price therefor, be validly
issued, fully paid and non-assessable and the holders thereof will not be
subject to personal liability by reason of being such holders. The Common Stock,
the Warrants, the Warrant Shares, the Placement Agent Shares, the Placement
Agent Warrants and the Placement Agent Warrant Shares will not be subject to the
preemptive rights of any security holder. As of the Closing, the issuance and
sale of each of the securities comprising the Units, the Common Stock, the
Warrants, the Warrant Shares, the Placement Agent Shares, the Placement Agent
Warrants and the Placement Agent Warrant Shares will have been duly and validly
authorized by all required corporate action and otherwise.

(xviii)  All issued and outstanding securities of MDwerks have been duly
authorized and validly issued and the outstanding Common Stock is fully paid and
non-assessable and the holders thereof will not be subject to personal liability
solely by reason of being such holders; and none of such securities were issued
in violation of the pre-emptive rights of any holders of any security of
MDwerks.

(xix) MDwerks has good and marketable title to all properties and assets free
and clear of all liens, charges, encumbrances or restrictions, except such
liens, charges, encumbrances or restrictions as are not material to the business
of MDwerks or as are set forth in the Memorandum. MDwerks has valid and
enforceable leases or licenses for the material properties as used by it in the
operation of its business. All rentals, royalties or other payments accruing
under any such licenses or leases which became due prior to the date of this
Agreement have been duly paid, and neither MDwerks nor any other party is in
material default thereunder, and, to the knowledge of MDwerks, no event has
occurred which, with the lapse of time or the giving of notice, or both would
constitute a default thereunder.

(xx) All taxes which are due from MDwerks and Pubco have been paid in full (or
adequate accruals for the payment thereof have been provided for in its
accounting records). Each of MDwerks and Pubco has filed all federal, state,
municipal and local tax returns relating to MDwerks or Pubco, as the case may be
(whether relating to income, sales, franchise, withholding, real or personal
property or other types of taxes) required to be filed under the laws of the
United States and applicable states or has duly obtained extensions of time for
the filing thereof. As to MDwerks, the provisions for income taxes payable, if
any, shown on the financial statements contained in the Memorandum are
sufficient for all accrued and unpaid foreign and domestic taxes, whether or not
disputed, and for all periods to and including the dates of such financial
statements. As to Pubco, the provisions for income taxes payable, if any, shown
on the financial statements contained in Pubco’s most recently filed form 10-KSB
are sufficient for all accrued and unpaid foreign and domestic taxes, whether or
not disputed, and for all periods to and including the dates of such financial
statements. Each of the tax returns heretofore filed by each of MDwerks and
Pubco correctly and accurately reflects the amount of MDwerks’s and Pubco’s
respective tax liability thereunder. Each of MDwerks and Pubco has withheld,
collected and paid all other levies, assessments, license fees and taxes to the
extent required and, with respect to payments, to the extent that the same have
become due and payable. Neither MDwerks nor Pubco has executed or filed with any
taxing authority, foreign or domestic, any agreement extending the period for
assessment or collection of any income taxes nor is either a party to any
pending action or proceeding by any foreign or domestic governmental agency for
assessment or collection of taxes; and no claims for assessment or collection of
taxes have been asserted against MDwerks or Pubco.

(xxi) Except as set forth in the Memorandum, neither MDwerks nor Pubco has (i)
issued any securities or incurred any liability or obligation, direct or
contingent, for borrowed money, or entered into any transaction other than in
the ordinary course of business, and which is not required to be disclosed in
the Memorandum, nor (ii) declared or paid any dividend or made any other
distribution on or in respect to its capital stock.

5


--------------------------------------------------------------------------------


(xxii) Except as disclosed in the Memorandum, Neither MDwerks nor Pubco has any
financial obligations of any kind coming due before December 31, 2005, that will
negatively impact the rights of the investors in the Offering.

(xxiii) Subject to compliance by the Placement Agent with regulations regarding
an offering to accredited investors under Regulation D promulgated under the
Securities Act, except for the filing of (A) Form D under the Securities Act,
and (B) other than as may be required under applicable state securities or Blue
Sky laws, no authorization, approval, consent, order, registration,
certification, license or permit (collectively, ‘‘Permits’’) of any court or
governmental agency or body, is required for the valid authorization, issuance,
sale and delivery of the Units, the Placement Agent Shares or the Placement
Agent Warrants.

(xxiv) Each contract or other instrument to which MDwerks is a party or by which
its properties or business is or may be bound or affected and to which reference
is made in the Memorandum has been duly and validly executed by MDwerks and,
assuming that such contracts or other instruments have been properly executed by
the parties other than MDwerks, is in full force and effect in all material
respects and is enforceable against the parties thereto in accordance with its
terms, and none of such contracts or instruments has been assigned by MDwerks
and except as described in the Memorandum, neither MDwerks nor any other party
is in default thereunder and no event has occurred which, with the lapse of time
or the giving of notice, or both, would constitute a default thereunder. None of
the material provisions of such contracts or instruments violates any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court having jurisdiction over MDwerks or its assets or business.

(xxv) [RESERVED]

(xxvi) Neither MDwerks nor Pubco has directly or indirectly, at any time, (A)
made any contributions to any candidate for political office, or failed to
disclose fully any such contribution in violation of law or (B) made any payment
to any state, federal or foreign governmental officer or official, or other
person charged with similar public or quasi-public duties, other than payments
or contributions required or allowed by applicable law.

(xxvii) Assuming the representations and warranties of the Placement Agent
contained herein and of the purchasers contained in the Subscription Documents
are true and correct, the offer and sale of the Units by MDwerks has satisfied
and at the Closing Time will have satisfied all of the requirements of
Regulation D, and MDwerks is not disqualified from the exemption under Rule 505
contained in Regulation D by virtue of the disqualifications contained in Rule
505(b)(2)(iii), or the exemption under Regulation D by virtue of the
disqualification contained in Rule 507. The Memorandum and related documents
conform in all material respects with the requirements of Section 4(2) of the
Securities Act and Regulation D promulgated thereunder and with the requirements
of all other published rules and regulations of the SEC and state blue sky
securities laws currently in effect relating to ‘‘private offerings.’’

(xxviii) Other than any payments to the Placement Agent hereunder, and except as
disclosed in the Memorandum, neither MDwerks nor Pubco has incurred any
liability for any finder’s fee or similar payments in connection with the
transactions herein contemplated.

(xxix) MDwerks owns or possesses or can acquire on reasonable terms adequate and
enforceable rights to use all trademarks, service marks, copyrights, patent
rights, trade secrets or other confidential information currently used in the
conduct of its business as described in the Memorandum (the ‘‘Intangibles’’).
Except as disclosed in the Memorandum, to the knowledge of MDwerks. MDwerks is
not infringing upon the rights of others with respect to the Intangibles and has
not received any notice of conflict with the asserted rights of others with
respect to the Intangibles which could, singly or in the aggregate, materially
adversely affect MDwerks’s business, financial condition, results of operations
or prospects, and MDwerks does not know of any basis therefor. To MDwerks’s
knowledge, no other party has infringed upon the Intangibles.

6


--------------------------------------------------------------------------------


(b) MDwerksMDwerksMDwerksMDwerksThe Placement Agent represents and warrants to
MDwerks as follows:

(i) The Placement Agent is, and at the Closing Time, will be, a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction. The Placement Agent is, and at the Closing Time will be, duly
licensed and qualified in good standing as a broker-dealer, authorized to
conduct private placements under all applicable laws, rules and regulations,
including, without limitation, the rules and regulations of the SEC, the
National Association of Securities Dealers, Inc., and those states in which it
is required to be so registered in order to carry out the Offering contemplated
by the Memorandum.

(ii) This Agreement has been duly authorized, executed and delivered by the
Placement Agent and is a valid and binding agreement on its part. Neither the
execution and delivery of this Agreement, nor the consummation of any of the
transactions contemplated herein, nor the compliance by the Placement Agent with
the terms and provisions hereof has conflicted with or will conflict with or has
resulted in or will result in a breach of, any of the terms and provisions of,
or has constituted or will constitute a default under, or has resulted in or
will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of the Placement Agent pursuant to the terms of any
indenture, mortgage, deed of trust, note, loan or credit agreement or any other
agreement or instrument to which the Placement Agent is a party or by which the
Placement Agent may be bound or to which any of its properties or assets is
subject; nor will such action result in any violation of the provisions of the
certificate of incorporation or the bylaws of the Placement Agent or any
statute, order, rule or regulation applicable to the Placement Agent or of any
federal, state or other judicial, administrative or regulatory authority or
other government body having jurisdiction over the Placement Agent.

(iii) The Placement Agent shall conduct the Offering in compliance with all
federal and state statutes, laws, rules and regulations applicable to an
offering to all accredited investors conducted under Rule 506 of Regulation D
and Section 4(2) of the Securities Act.

SECTION 3.    Purchase, Sale and Delivery of the Shares; Closing; Escrow

(a) On the basis of the representations and warranties contained in this
Agreement and subject to the terms and conditions herein set forth, MDwerks and
Pubco hereby appoint the Placement Agent as its exclusive agent to offer and
sell to ‘‘accredited investors,’’ as such term is defined in Rule 501 of
Regulation D, as promulgated under the Securities Act, the Units for a purchase
price of $25,000 per Unit or such other price as the Placement Agent and MDwerks
may agree in writing. The Placement Agent hereby accepts such appointment and
agrees to use its commercially reasonable best efforts as agent for MDwerks to
sell the Units. No sale of Units will be consummated unless the gross proceeds
from the sale of the Units by the Placement Agent shall be an amount of
$2,500,000 or more. The Placement Agent hereby agrees, subject to the terms of
this Agreement, to use its commercially reasonable best efforts to sell the
Units pursuant to the terms set forth in the Memorandum.

(b) The Parties hereto shall enter into an escrow agreement at or prior to the
Closing with Corporate Stock Transfer, Inc., as escrow agent (the ‘‘Escrow
Agent’’) and Guaranty Bank & Trust, as escrow bank (the ‘‘Escrow Bank’’), or
such other escrow agent as may be mutually agreed upon by the parties hereto.
The escrow agreement will provide for the direct disbursement of all fees and
funds held by the Escrow Agent.

(c) MDwerks, in its sole and absolute discretion, may choose to accept or reject
any subscription for Units, and Placement Agent may not require a closing to
occur with respect to any subscription that is rejected by MDwerks.

SECTION 4.    Placement Agent Compensation; Expenses

(a) Placement Fee

As compensation for the services to be rendered by the Placement Agent, in
connection with the sale of Units in the Offering, MDwerks, upon each closing of
the Offering, shall pay to the Placement

7


--------------------------------------------------------------------------------


Agent a placement fee equal to eight percent (8%) of the gross proceeds derived
from the sale of the Units subscribed for, in cash, whether the sale was
directly the result of Placement Agent’s efforts or indirectly through the
efforts of any other party legally permitted to effect the sale (including, but
not limited to, NASD Members as selling agents, which the Placement Agent may
permit to participate in the Offering). In the event that MDwerks sells Units in
excess of the maximum offering of Units stated in the Memorandum (the
‘‘Over-subscription’’), then MDwerks shall pay an additional placement fee to
the Placement Agent equal to eight percent (8%) of the gross proceeds of the
Units subscribed for in such Over-subscription, in cash. The placement fees are
to be deducted by the Escrow Agent from the funds received in the Escrow Account
at the Closing. In addition, MDwerks shall, upon each closing of the Offering
(including the Over-subscription), pay to the Placement Agent, in cash, a
non-accountable expenses allowance equal to two percent (2%) of the gross
proceeds derived from the sale of Units subscribed for.

(b) Out-of-Pocket Expenses

MDwerks agrees to pay, at the Closing Time, all actual reasonable and necessary
out-of-pocket expenses incurred by the Placement Agent, including, but not
limited to legal, printing, advertising, delivery and travel costs, including
coach air/train fare. Such expenses are to be deducted by the Escrow Agent from
the funds received in the Escrow Account.

The parties hereto agree that if Placement Agent terminates this Agreement in
the event of a material breach of this Agreement by MDwerks, that all reasonable
documented out-of-pocket expenses of Placement Agent with respect to the
Offering, including but not limited to the reasonable fees and expenses of
counsel to the Placement Agent, shall be paid by MDwerks promptly, and in any
event not later than five (5) days following the date of any such termination.
Placement Agent’s out of pocket expenses shall otherwise be the responsibility
of the Placement Agent to be satisfied out of the non-accountable expense
allowance of Placement Agent.

(c)  Equity Compensation

At the Closing, in connection with the sale by MDwerks of the minimum number of
Units offered in the Offering, the Placement Agent shall receive equity
compensation in the form of up to 300,000 shares of Common Stock determined on a
pro rata basis by comparison of the gross proceeds raised compared to the
Maximum Offering and, in the event of the exercise of the over-allotment option,
up to an additional 275,000 shares of Common Stock determined on a pro rata
basis by comparison of the gross proceeds raised in the over-allotment to the
full amount of the over-allotment, and five-year warrants to purchase, at an
exercise price of $1.25 per share, the number of shares of Common Stock equal to
10% of the number of shares of Common Stock sold in the Offering (the
‘‘Placement Agent Warrants’’). In the event that MDwerks sells Units in an
Over-subscription, then at the Closing, MDwerks, upon the closing of the
Offering, shall issue to the Placement Agent additional Placement Agent Warrants
to purchase, at an exercise of $1.25 per share, 10% of the total number of
shares of Common Stock sold in the Over-subscription.

SECTION 5.    Offering Documents

MDwerks will deliver to you, without charge, as many copies as you have
reasonably requested of the Memorandum, including any exhibits attached thereto
(the ‘‘Offering Documents’’). All mailing and other expenses associated with
distribution of the Offering Documents to any person, including, without
limitation, potential investors, shall be paid by MDwerks. If, during the
offering period, MDwerks becomes aware of any event, as a result of which the
Memorandum, as then amended or supplemented, would include an untrue statement
of a material fact, or omit to state a material fact necessary in order to make
the statements made in light of the circumstances in which they were made not
misleading, or if it shall be necessary to amend or supplement the Memorandum to
comply with applicable law, MDwerks shall forthwith notify the Placement Agent
thereof, and furnish to the Placement Agent in such quantities as may be
reasonably requested, an amendment or amended and supplemented Memorandum which
corrects such statements or omissions or causes the Memorandum to comply with
applicable law. Prior to the Closing or earlier termination of the Offering, no
copies of the Memorandum or any exhibit thereto, or any material prepared by
MDwerks in connection with

8


--------------------------------------------------------------------------------


the Offering will be given without the prior written permission of the Placement
Agent, by MDwerks or its counsel or by any principal or agent of MDwerks to any
person not a party to this Agreement, unless (i) such person is a director or
principal shareholder of, or directly employed by, MDwerks, (ii) such delivery
is made to a state or federal regulatory agency in connection with a specific
legal requirement of the Offering, or (iii) such delivery is required pursuant
to the order of a court, a state or federal regulatory agency or applicable law.

SECTION 6.    Covenants

(a) Upon the closing of the Offering, MDwerks covenants and agrees with the
Placement Agent as follows:

(i) MDwerks will cause Pubco to file on or before the date which is 90 days
after the termination of the Offering one or more registration statements which
will cover the shares of Common Stock (A) issued in the Reverse Merger, (B) sold
in the Offering, (C) representing the Warrant Shares, (D) representing the
Placement Agent Shares, and (E) representing the Placement Agent Warrant Shares,
for resale with the SEC and under the securities or ‘‘Blue Sky’’ laws of such
jurisdictions as is required. In addition, MDwerks cause Pubco to file such
amendments and furnish such information as may be required for such purpose and
to comply with such laws so as to continue to maintain the effectiveness of the
resale registration statement from the effective date thereof through and until
the date which is 12 months after the date of termination of the Offering.
Confirmation of these actions being taken will be provided to Placement Agent
with copies of all documents relating thereto. In the event the resale
registration statement is not filed with the SEC on or prior to the date which
is 60 days after the Closing Time, the total number of shares of Common Stock
sold as part of the Units in the Offering and to be covered by the registration
statement for each investor in the Offering and their permitted transferees,
successors, executors or administrators (each such party, a ‘‘Holder’’) shall be
increased by 2% per month for each month (or portion thereof) that the
registration statement is not so filed. MDwerks shall use its best efforts to
cause Pubco to respond to any Securities and Exchange Commission (the ‘‘SEC’’)
comments to the registration statement on or prior to the date which is 15
business days from the date such comments are received, but in any event not
later than 20 business days from the date such comments are received. In the
event that Pubco fails to respond to such comments within 20 business days, the
total number of shares of Common Stock sold as part of the Units in the Offering
and to be covered by the registration statement for each Holder shall be
increased by 2% per month for each month (or portion thereof) that a response to
the comments to the registration statement has not been submitted to the SEC.
Notwithstanding anything contained in this Section 6(a)(ii) to the contrary, the
aggregate increases in shares of Common Stock to be issued to investors pursuant
to this paragraph shall not exceed 12%. MDwerks shall use its best efforts to
have such resale registration statement declared effective by the SEC as soon as
possible after the initial filing date.

(ii) MDwerks and Pubco will apply the net proceeds from the Offering in the
manner set forth under the heading ‘‘USE OF PROCEEDS’’ in the Memorandum.

(iii) MDwerks and Pubco will apply at least five percent (5%) of the gross
proceeds of the Offering to initiate a capital markets program, which amount
shall be held in a segregated bank account requiring the signature of Placement
Agent for all withdrawals.

(iv) MDwerks shall, upon the closing of the Offering and until the next annual
meeting of shareholders, cause a designee of Placement Agent to serve on the
board of directors of MDwerks and on the audit committee and compensation
committee of the Board of Directors.

(v) At least three (3) days prior to the date of closing of the Merger, MDwerks
and Pubco shall prepare and deliver to you and to each subscriber via overnight
courier, email or facsimile, a draft copy of the Current Report on Form 8-K (the
‘‘Draft Form 8-K’’) proposed to be filed by Pubco, which shall describe the
terms and conditions of the Reverse Merger, in accordance with the requirements
of the Securities Exchange Act of 1934 and the Accounting and Financial

9


--------------------------------------------------------------------------------


Reporting Interpretations and Guidance issued by the accounting staff members of
the Division of Corporate Finance of the Securities and Exchange Commission on
March 31, 2001, as the same relates to ‘‘Reverse Acquisitions-Reporting
Issues.’’ MDwerks and Pubco shall include with such Draft Form 8-K a transmittal
letter to each subscriber which states the Closing Time and informs each
subscriber that, if after reviewing the Draft Form 8-K and conducting any due
diligence concerning Pubco, they wish to rescind their subscription to purchase
Units and have their subscription proceeds returned, they may do so at any time
up to the Closing Time by so notifying MDwerks or the Placement Agent in
writing. Such transmittal letter shall include a reference to the SEC’s website
as a source for information regarding Pubco.

(b) The Placement Agent covenants and agrees with MDwerks as follows:

(i) Pursuant to its appointment hereunder, insofar as is under its control, the
Placement Agent will use its commercially reasonable best efforts to conduct the
Offering in the manner prescribed by Rule 506 of Regulation D and in this regard
will:

[spacer.gif] [spacer.gif] [spacer.gif] (A)  Refrain from making any oral or
written representations beyond those contained in the Memorandum;

[spacer.gif] [spacer.gif] [spacer.gif] (B)  Refrain from offering, offering for
sale or selling any of the Units by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D,
including:

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   (x) Any advertisement,
article, notice or other communication mentioning the Units published in any
newspaper, magazine or similar medium or broadcast over television or radio; or

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   (y) Any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising;

[spacer.gif] [spacer.gif] [spacer.gif] (C)  Prior to the sale of any of the
Units, have reasonable grounds to believe, based solely on each subscriber’s
Offering Documents, that each subscriber is an accredited investor within the
meaning of Rule 501(a) of Regulation D;

[spacer.gif] [spacer.gif] [spacer.gif] (D)  Based solely on the representation
of the subscriber in its Offering Documents, have no reason to believe that the
subscriber is acquiring the Units for other than his or its own account;

[spacer.gif] [spacer.gif] [spacer.gif] (E)  Provide each offeree with a copy of
the Memorandum during the course of the Offering;

[spacer.gif] [spacer.gif] [spacer.gif] (F)  During the course of the Offering,
if it has been provided with a supplement or amendment to the Memorandum,
promptly distribute such supplement or amendment to persons who previously
received a copy of the Memorandum from it and whom it believes continue to be
interested in the Offering, and include such supplement or amendment in all
deliveries of the Memorandum made after receipt of any such supplement or
amendment;

[spacer.gif] [spacer.gif] [spacer.gif] (G)  Obtain a completed investor
questionnaire from each accepted subscriber; and

[spacer.gif] [spacer.gif] [spacer.gif] (H)  Comply in all material respects with
the Trading with the Enemy Act and applicable foreign assets control regulations
of the United States Treasury Department and the Patriot Act of 2001.

(ii) Upon receipt of each Subscription Agreement and any funds paid by
subscribers for Units, the Placement Agent will promptly deliver the original
copy of the Subscription Agreement and any accompanying check, bank draft or
money order to the Escrow Agent for deposit with the Escrow Bank; except that it
may promptly return all such Offering Documents and funds to any subscriber who
it determines, based solely on a review of the Offering Documents, is not an
accredited investor within the meaning of Rule 501(a) of Regulation D or whose
check, bank draft or money order representing subscription funds is improperly
drawn.

10


--------------------------------------------------------------------------------


(iii) The Placement Agent shall maintain appropriate records of the Offering,
including copies of the Offering Documents and documents submitted by each
subscriber for a period of at least four years after the Termination Date.

(iv) The Placement Agent shall not engage in any uncovered short sales of the
stock of the Company.

SECTION 7.    Expenses

(a) MDwerks, upon the closing of the Offering, will pay and bear all costs,
fees, taxes and expenses incident to the performance of the obligations of
MDwerks under this Agreement, including, but not limited to, the expenses and
taxes incident to:

(i) the issuance of the Common Stock, Warrants, Placement Agent Shares and
Placement Agent Warrants, pursuant to the Offering Documents and the preparation
and delivery of certificates evidencing the Common Stock, Warrants, Placement
Agent Shares and Placement Agent Warrants;

(ii) the registration or qualification for resale of the shares of Common Stock
and the Warrant Shares issued in the Offering and pursuant to the Reverse Merger
and the Placement Agent Shares and Placement Agent Warrant Shares, under the
securities laws of the various jurisdictions including the fees and
disbursements of your counsel in connection therewith; and

(iii) all transfer taxes with respect to the sale and delivery of the Common
Stock and Warrants sold pursuant to the Offering Documents and the Placement
Agent Shares and Placement Agent Warrants.

(b) MDwerks will pay and bear all fees and expenses of counsel for MDwerks and
of MDwerks’s accountants, transfer agents and any special agents appointed for
the transfer of securities and the Escrow Agent.

SECTION 8.    Conditions of Your Obligations

Your obligations as Placement Agent are subject (as of the date hereof and as of
the Closing Time), to the accuracy of and compliance with the representations
and warranties of MDwerks and to the accuracy of the statements of MDwerks made
pursuant to the provisions hereof and to the performance by MDwerks of its
covenants and agreements hereunder, and to the following additional conditions:

(a) Since the respective dates as of which information is given in the
Memorandum:

(i) there shall not have been any change in the capital stock of MDwerks or any
material change in the long-term debt of MDwerks or Pubco, except as set forth
in or contemplated by the Memorandum;

(ii) there shall not have been any material adverse change in the general
affairs, management, financial position or result of operations of MDwerks or
Pubco, whether or not arising from transactions in the ordinary course of
business, other than as set forth in or contemplated by the Memorandum; and

(iii) each of MDwerks and Pubco shall not have sustained any material
interference with its business or properties from fire, explosion, flood or
other casualty, whether or not covered by insurance, or from any labor dispute
or any court or legislative or other governmental action, order or decree, if in
the judgment of the Placement Agent any such development referred to in clauses
(i), (ii) or (iii) makes it impracticable or inadvisable to consummate the sale
and delivery of the Common Stock and the Warrants by the Placement Agent.

(b) Since the respective dates as of which information is given herein, there
shall have been no litigation instituted against MDwerks or Pubco and since such
dates there shall be no proceeding instituted or threatened against MDwerks or
Pubco or any of their respective officers or directors, before or by any
federal, state or county court, commission, regulatory body, administrative
agency or other governmental body, domestic or foreign, in which litigation or
proceeding an unfavorable ruling,

11


--------------------------------------------------------------------------------


decision or finding would materially and adversely affect the business,
properties, financial condition or results of operations of MDwerks or Pubco.

(c) Each of the representations and warranties of MDwerks contained herein shall
be true and correct at the signing of this Agreement and at the Closing Time as
if made at the Closing Time, and all covenants and agreements herein contained
to be performed on the part of MDwerks and all conditions herein contained to be
fulfilled or complied with by MDwerks at or prior to the Closing Time shall have
been duly performed, fulfilled or complied with.

(d) At the Closing Time, the counsel for MDwerks shall furnish to you an opinion
in form and substance satisfactory to you, dated as of the date of delivery, to
the effect that:

(i) MDwerks: (A) has been duly organized and is existing as a corporation in
good standing under the laws of its jurisdiction of organization; (B) is duly
qualified and in good standing as a foreign corporation in each jurisdiction in
which the nature of the activities conducted by it or the character of the
assets owned or leased by it requires such qualifications except where failure
to be so qualified would not have a material adverse effect on MDwerks; and (C)
has all requisite corporate power and authority to own or lease its properties
and conduct its business as described herein.

(ii) To the current actual knowledge of such counsel, no authorization,
approval, consent or license of any governmental or regulatory body, agency or
instrumentality is required in connection with the authorization, issuance,
transfer, sale or delivery of the Common Stock and Warrants issued pursuant to
the Memorandum and the Placement Agent Warrants, except as may be required
pursuant to the federal securities laws and state Blue Sky laws.

(iii) The description of MDwerks’s capital stock contained in the Memorandum
conforms to the rights set forth in the charter and the bylaws of MDwerks. All
of the Common Stock and Warrants to be issued in the Offering and the Placement
Agent Shares and Placement Agent Warrants, including the Warrant Shares and the
Placement Agent Warrant Shares, will be duly authorized and adequately reserved
for issuance at the Closing Time.

(iv) MDwerks has full corporate power and authority to enter into this Agreement
and the Merger Agreement; this Agreement and the Merger Agreement have been duly
authorized, executed and delivered by or on behalf of MDwerks and each
constitutes a legal, valid and binding obligation of MDwerks (except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws now or hereafter in effect relating to or affecting creditors’ rights
generally and by general principles of equity relating to the availability of
remedies and except as rights to indemnity and contribution may be limited by
applicable securities laws and the public policy underlying such laws).

(v) The execution and delivery of this Agreement by MDwerks, the consummation by
MDwerks of the transactions herein contemplated and the compliance with the
terms of this Agreement do not and will not conflict with or result in a breach
of any of the terms or provisions of, or constitute a default under, the charter
or bylaws of MDwerks, or to the best of such counsel’s knowledge, any indenture,
mortgage or other agreement or instrument known to such counsel to which MDwerks
is a party or by which MDwerks or any of its properties is bound, or any
existing law, rule, regulation, judgment, order or decree of any government,
governmental body or court, domestic or foreign, having jurisdiction over
MDwerks or any of its respective properties.

(vi) The execution and delivery of the Merger Agreement by MDwerks, the
consummation by MDwerks of the transactions therein contemplated and the
compliance with the terms of the Merger Agreement do not and will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under, the charter or bylaws of MDwerks.

(vii) To such counsel’s current actual knowledge, there are no suits or claims
threatened or pending against MDwerks in any court or before or by any
governmental body which would materially affect the business of MDwerks or its
financial condition except as set forth herein or contemplated by the
Memorandum.

12


--------------------------------------------------------------------------------


(e) At the Closing Time, the counsel for Pubco shall furnish to MDwerks and
Placement Agent an opinion in form and substance satisfactory to you, dated as
of the date of delivery, to the effect that:

(i) Pubco has been duly organized and is existing as a corporation in good
standing under the laws of its jurisdiction of organization.

(ii) The Common Stock, Warrants, Placement Agent Shares and Placement Agent
Warrants, and the Warrant Shares and Placement Agent Warrant Shares, when
issued, assuming the payment of the applicable purchase or exercise price
therefore will be validly issued and outstanding, fully paid and non-assessable
and are owned free and clear of any liens, encumbrances, security interests,
claims or other restrictions, other than as set forth or referred to in the
Memorandum.

(iii) The Warrant Shares and the Placement Agent Warrant Shares will be duly
authorized and adequately reserved for issuance at the Closing Time.

(iv) To the current actual knowledge of such counsel, no authorization,
approval, consent or license of any governmental or regulatory body, agency or
instrumentality is required in connection with the authorization, issuance,
transfer, sale or delivery of the Common Stock, Warrants, Placement Agent Shares
and Placement Agent Warrants issued pursuant to the Memorandum, except as may be
required pursuant to the federal securities laws and state Blue Sky laws.

(v) The execution and delivery of the Merger Agreement by Pubco, the
consummation by Pubco of the transactions herein contemplated and the compliance
with the terms of the Merger Agreement do not and will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, the charter or bylaws of Pubco.

(vi) To such counsel’s current actual knowledge, there are no suits or claims
threatened or pending against Pubco in any court or before or by any
governmental body which would materially affect the business of Pubco or its
financial condition, except as disclosed in the Memorandum. Pubco is not subject
to any judgments which have not been satisfied.

(vii) To such counsel’s actual knowledge, except as disclosed in the Memorandum
and in the annual and periodic reports filed with the SEC on Form 10-KB and Form
10-QSB, respectively, Pubco has no material obligations and is not subject to
any indenture, mortgage or other agreement or instrument to which Pubco is a
party or by which Pubco or any of its properties is bound.

(viii) To such counsel’s current actual knowledge, Pubco’s annual and periodic
reports filed with the SEC do not contain any untrue statement of a material
fact or omitted or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading.

(ix) The registration and sale of the shares common stock of Pubco pursuant to
the Pubco’s registration on form SB-2, Registration Number        is not subject
to the provisions of Rule 419 under the Securities Act.

SECTION 9.    Indemnification and Contribution

(a) MDwerks agrees to indemnify and hold harmless the Placement Agent, and its
directors, officers and employees and Placement Agent’s, legal counsel, each
person, if any, who controls the Placement Agent within the meaning of the
Securities Act or the Exchange Act, and each and all of them, from and against
any and all losses, claims, damages, liabilities or actions, joint or several
(including any investigation, negotiation, legal and other expenses incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claim asserted), to which they or any of them may become
subject under the Securities Act, or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages,
liabilities or actions arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact

13


--------------------------------------------------------------------------------


contained in the Memorandum, or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except to the extent any losses, claims, damages, liabilities or
actions arise out of any such statement or omission relating to any information
furnished in writing by or on behalf of the Placement Agent or Pubco to MDwerks
specifically for use in connection with the preparation of the Memorandum or
contained in the public SEC filings of Pubco, or the omission of any statement
or information as a result of the failure of the Placement Agent to provide any
such information.

(b) The Placement Agent agrees to indemnify and hold harmless MDwerks, and each
of its directors and officers and each person, if any, who controls MDwerks
within the meaning of Section 15 of the Securities Act, and each and all of
them, from and against any and all losses, claims, damages, liabilities or
actions, (including any investigation, negotiation, legal and other expenses
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted), to which they or any of them may
become subject under the Securities Act, or other federal or state statutory law
or regulation, at common law or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any statement in
the Memorandum, in reliance upon and in conformity with information furnished in
writing to MDwerks by or on behalf of the Placement Agent specifically for use
in connection with the preparation of the Memorandum. In no event shall the
indemnification and contribution obligations of Placement Agreement exceed the
fees that Placement Agent has actually received pursuant to this Agreement.

(c) Any party which proposes to assert the right to be indemnified under this
Section 9 will, promptly after receipt of notice of commencement of any action,
suit or proceeding against such party in respect of which a claim is to be made
against an indemnifying party under this Section 9, notify each such
indemnifying party of the commencement of such action, suit or proceeding,
enclosing a copy of all papers served, but the omission so to notify such
indemnifying party of any such action, suit or proceeding shall not relieve it
from any liability which it may have to any indemnified party otherwise than
under this Section 9. In case any such action, suit or proceeding shall be
brought against any indemnified party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate in and, to the extent that is shall wish, jointly with any
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party, and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof the indemnifying party shall not be liable to such indemnified
party for any legal or other expenses, other than reasonable costs of
investigation subsequently incurred by such indemnified party in connection with
the defense thereof. The indemnified party shall have the right to employ its
own counsel in any such action, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless:

(i) the employment of counsel by such indemnified party has been authorized by
the indemnifying parties;

(ii) the indemnified party shall have reasonably concluded that there may be a
conflict of interest between the indemnifying parties and the indemnified party
in the conduct of the defense of such action (in which case the indemnifying
parties shall not have the right to direct the defense of such action on behalf
of the indemnified party); or

(iii) the indemnifying parties shall not in fact have employed counsel to assume
the defense of such action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying parties. An indemnifying
party shall not be liable for any settlement of any action or claims effected
without its written consent.

(d) If the indemnification provided for in this Section 9 is unavailable to any
indemnified party in respect to any losses, claims, damages, liabilities or
expenses referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party, will contribute to the amount paid or
payable by such indemnified party, as a result of such losses, claims, damages,
liabilities or expenses (i) in such proportion as is appropriate to reflect the
relative benefits received by MDwerks on the one hand, and the Placement Agent
on the other hand, from the Offering, or (ii) if the allocation

14


--------------------------------------------------------------------------------


provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of MDwerks on the one hand,
and of the Placement Agent on the other hand, in connection with the statements
or omissions which resulted in such losses, claims, damages, liabilities or
expenses as well as any other relevant equitable considerations. The relative
benefits received by MDwerks on the one hand, and the Placement Agent on the
other hand, shall be deemed to be in the same proportion as the total proceeds
from the Offering (net of sales commissions, but before deducting expenses)
received by MDwerks bear to the commissions received by the Placement Agent. The
relative fault of MDwerks on the one hand, and the Placement Agent on the other
hand, will be determined with reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by MDwerks, and their relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The amount payable by a party as a result of the
losses, claims, damages, liabilities or expenses referred to above will be
deemed to include any legal or other fees or expenses reasonably incurred by
such party in connection with investigating or defending any action or claim.

(e) MDwerks and the Placement Agent agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 9, no person guilty of fraudulent
misrepresentation (within the meaning of Section 11 (f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(f) All rights to indemnification and contribution set forth in this Agreement
shall terminate on the second year anniversary of the initial Closing Date.

SECTION 10.    Confidential Information.

Placement Agent acknowledges and agrees that it will have access to, or become
acquainted with, Confidential Information of MDwerks in the performance of its
duties and obligations hereunder. For purposes of this Agreement, ‘‘Confidential
Information’’ shall mean all confidential, proprietary, or trade secret
information, property, or material of MDwerks and any derivatives, portions, or
copies thereof, including, without limitation, information resulting from or in
any way related to (i) the Offering; (ii) the business practices, plans,
intellectual property, proprietary information, formulae, methods, practices,
designs, know how, processes and procedures, software, test results, financial
information, sales, customers, employees, suppliers, contracts, agreements or
relationships of MDwerks; and (iii) any other information or material that
MDwerks designates as Confidential Information. Placement Agent shall keep all
Confidential Information in strict confidence and shall not, at any time during
or for five (5) years after the expiration or earlier termination of this
Agreement, without MDwerks’s prior written consent, disclose, publish,
disseminate or otherwise make available, directly or indirectly, any item of
Confidential Information to anyone. Placement Agent shall use the Confidential
Information only in connection with the performance of the Offering and for no
other purpose. Notwithstanding the obligations set forth above, Placement Agent
may disclose Confidential Information to any of its employees, consultants or
subcontractors who need to receive the Confidential Information in connection
with the Offering, provided that Placement Agent shall ensure that, prior to
disclosing the Confidential Information, each subcontractor, consultant or
employee to whom the Confidential Information is to be disclosed is made aware
of the obligations contained in this Agreement and agrees to undertake, in a
manner legally enforceable by MDwerks, to adhere to such terms of this Agreement
as if it were a party to it. Placement Agent recognizes that its threatened
breach or breach of this Section 10 will cause irreparable harm to MDwerks that
is inadequately compensable in damages and that, in addition to other remedies
that may be available at law or equity, MDwerks is entitled to injunctive relief
for such a threatened or actual breach of this Section 10. Notwithstanding the
above, Placement Agent shall not have any obligations of confidentiality with
respect to any portion of Confidential Information which (i) was previously
known to the Placement Agent prior to receipt from the disclosing party, (ii) is
now public knowledge, or becomes public knowledge in the future, other than
through acts or omissions of the Placement Agent in violation of this Section
10, or (iii) is lawfully obtained by the Placement Agent from sources

15


--------------------------------------------------------------------------------


independent of the disclosing party who have a lawful right to disclose such
Confidential Information. The Placement Agent may disclose Confidential
Information to the extent such disclosure is reasonably necessary in complying
with applicable governmental laws, rules or regulations or court orders.

SECTION 11.    Termination

(a) The Offering will terminate on or before December 31, 2005, unless extended
by MDwerks and the Placement Agent, in their sole discretion, by mutual
agreement for up to 90 days, without notice to prospective subscribers (any such
date upon which the Offering terminates or any date referred to herein as the
‘‘Termination Date’’).

(b) MDwerksMDwerks

(c) Upon termination of this Agreement, all subscription documents and payments
for the Units to be sold in the Offering not previously delivered to the
purchasers thereof shall be returned to respective subscribers without interest
thereon or deduction therefrom and neither party to this Agreement shall have
any continuing obligation to the other; provided, however, that the Placement
Agent will continue to be subject to the confidentiality provisions of Section
10 above.

SECTION 12.    Miscellaneous.

(a) No change, amendment or supplement to, or waiver of, this Agreement or any
term, provision or condition contained herein, shall be valid or of any effect
unless in writing and signed by the party against whom such is asserted.

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida.

(c) This Agreement constitutes the entire understanding between the parties with
respect to the transactions contemplated hereby, and all prior or
contemporaneous oral agreements, understandings, discussions, representations
and statements are superseded by this Agreement. The waiver of any particular
condition precedent, provision or remedy provided by this Agreement shall not
constitute the waiver of any other.

(d) This Agreement may be executed in any number of counterparts, each of which
shall be taken as one and the same instrument, to the same effect as if all the
parties hereto had signed the same signature page. Any signature page of this
Agreement may be detached from any counterpart of this Agreement identical in
form hereto but having attached it to one or more additional signature pages.

(e) The provisions of this Agreement shall be binding upon and accrue to the
benefit of the parties hereto and their respective heirs, legal representatives,
permitted successors and permitted assigns.

(f) If any provision of this Agreement for any reason shall be held to be
illegal, invalid or unenforceable, such illegality shall not affect any other
provision of this Agreement and this Agreement shall be amended so as to enforce
the illegal, invalid or unenforceable provision to the maximum extent permitted
by applicable law, and the parties shall cooperate in good faith to further
modify this Agreement so as to preserve to the maximum extent possible the
intended benefits to be received by the parties.

(g) All representations, warranties and agreements of the parties hereto
contained herein will survive the delivery and execution hereof and the Closing
for a period of three (3) years from the date hereof, and shall remain operative
and in full force and effect regardless of any investigation made by or on
behalf of any party hereto or any person who controls any such party within the
meaning of the Securities Act, and will survive delivery of the securities
constituting the Units hereunder and the delivery of the Placement Agent
Warrants and any termination of this Agreement.

If the foregoing conforms with your understanding of the arrangements between
us, please sign the copy of this letter provided in the space indicated,
whereupon this letter shall constitute a binding

16


--------------------------------------------------------------------------------


and legal agreement between the MDwerks and the Placement Agent, and upon
obtaining the signature of Pubco below, Pubco shall become a party to this
Agreement as if Pubco had executed this agreement as of the date first written
above.

Very truly yours,

MDWERKS GLOBAL HOLDINGS, INC.

[spacer.gif] [spacer.gif] By:  /s/ Howard B. Katz
Name: Howard B. Katz
Title: Chief Executive Officer

Accepted as of the date first above written:

BROOKSHIRE SECURITIES CORPORATION

[spacer.gif] [spacer.gif] By:  /s/ Timothy B. Ruggiero
Timothy B. Ruggiero
President

By executing this letter in the space provided below, Pubco hereby acknowledges,
agrees and confirms that it will be deemed to be a party to this Agreement and
shall be subject to all of the obligations applicable to Pubco as if Pubco had
executed this Agreement as of the date of this Agreement first written above.
Pubco hereby ratifies and agrees to be bound by all of the terms, provisions and
conditions contained in this Agreement.

PUBCO

MDWERKS, INC.
Company Name

[spacer.gif] [spacer.gif] By:  /s/ Peter Banysch
Name: Peter Banysch
Title: President

17


--------------------------------------------------------------------------------
